Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 01/19/2018. This action is in response to amendments and remarks filed on 01/27/2022. In the current amendments, claim 1, 9, 13, 15, 16 and 18 are amended. Claims 1-20 are pending and have been examined.
Claim Interpretation
“computer readable storage medium” in claim 20 is interpreted as “non-transitory computer readable storage medium” in view of [0077], which recites “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites “axon input lines” but the Specification does not recites “axon input lines”, therefore the Specification is objected because it lacks antecedent basis for the claimed feature.
Claim 1 recites “dendrite output lines” but the Specification does not recites “dendrite output lines”, therefore the Specification is objected because it lacks antecedent basis for the claimed feature.
Claim 13 recites “computer-readable medium” but the Specification does not recites “computer-readable medium”, therefore the Specification is objected because it lacks antecedent basis for the claimed feature.
Appropriate correction are required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: 
	axon input lines being configured to receive input data and to supply the input data… (specification does not describe the “axon input lines”).
	dendrite output lines being configured to receive output data…. (specification does not describe the “dendrite output lines”).
axon lines being configured to receive input data and to supply the input data… (Paragraph [0027], describe the function, but the specification does not describe structure for the “axon line”).
dendrite lines being configured to receive input data and to supply the input data… (Paragraph [0027], describe the function, but the specification does not describe structure for the “dendrite line”).
Claim 9:
the one or more pre-synaptic neurons are configured for supplying the input data to the axon lines via the switches (Paragraph [0032], describe the function, but the specification does not describe structure for the “pre-synaptic neurons”).
Claim 11:
subsequent neuron layer configured to regard the post-synaptic neuron as a second pre-synaptic neuron…( Paragraph [0032], describe the function, but the specification does not describe structure for the “subsequent neuron layer”).
Claim 13:
axon lines being configured to receive input data and to supply the input data… (Paragraph [0027], describe the function, but the specification does not describe structure for the “axon line”).
	dendrite lines being configured to receive output data and to supply the output data …. (Paragraph [0027], describe the function, but the specification does not describe structure for the “dendrite line”).
Claim 18. 
axon lines being configured to receive input data from a given one or more.. (Paragraph [0027], describe the function, but the specification does not describe structure for the “axon line”).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim Rejections - 35 USC § 112	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of the limitations in claims 1, 9, 11, 13 and 18 that contain following generic placeholder:
axon lines
dendrite lines
subsequent neuron layer
dendrite output lines
axon input lines
the one or more pre-synaptic neurons
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, as discussed in Section 4 claim interpretations of this office action. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2 – 12 depends on claim 1 and do not cure the deficiencies of the claim 1 therefore claims 2 – 12 are rejected for the same rationales.
Claim 14 – 17 depends on claim 13 and do not cure the deficiencies of the claim 13 therefore claims 14 – 17 are rejected for the same rationales.
Claim 19 and 20 depends on depends on claim 18 and do not cure the deficiencies of the claim 18 therefore claims 19 and 20 are rejected for the same rationales. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation 1-20 rejected under 35 U.S.C 112(b)  or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for application subject to pre-AIA  35 U.S.C 112, the application regards, as the invention. 
Claim limitation in each of claims 1, 9, 11, 13 and 18 that contains following generic place holders:
axon lines
dendrite lines
subsequent neuron layer
dendrite output lines
axon input lines
one or more pre-synaptic neurons
 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, as discussed in Section 4 claim interpretations of this office action. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation "the axon lines" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be "the plurality of axon input lines".
Claim 1 recites the limitation "the dendrite lines" in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be " the plurality of dendrite output lines".
Claim 14 recites the limitation "the controller" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be "controller".
Claims 2 – 12 depends on claim 1 and do not cure the deficiencies of the claim 1 therefore claims 2 – 12 are rejected for the same rationales.
Claim 14 – 17 depends on claim 13 and do not cure the deficiencies of the claim 13 therefore claims 14 – 17 are rejected for the same rationales.
Claim 19 and 20 depends on depends on claim 18 and do not cure the deficiencies of the claim 18 therefore claims 19 and 20 are rejected for the same rationales. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 10, 13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2016/0336064 A1) in view of Lee (US 2017/0193358 A1).  
Regarding claim 1:
Seo et al. teaches A neuromorphic chip, comprising: a plurality of synaptic cells including respective resistive devices (Page 17 Paragraph [0026] “This disclosure relates to neuromorphic computational circuitry that includes a resistive memory system with a cross point resistive network” and Page 17 Paragraph [0029] “The resistive memory system 10 includes a cross point resistive network 12. The cross point resistive network 12 includes variable resistive elements R11, R12, R13, R14, R15, R16, R1Y, R21, R22, R23, R24, R25, R26, R2Y, R31, R32, R33, R34, R35, R36, R3Y, R41, R42, R43, R44, R45, R46, R4Y, R51, R52, R53, R54, R55, R56, R5Y, R61, R62, R63, R64, R65, R66, R6Y, RX1, RX2, RX3, RX4, RX5, RX6, RXY (referred to generically as variable resistive elements R) and conductive lines WL1, WL2, WL3, WL4, WL5, WL6, WLX, BL1, BL2, BL3, BL4, BL5, BL6, BLY (referred to generically as conductive lines W/BL)” teaches neuromorphic device include resistive elements (synaptic cells)).
 	a plurality of axon input lines and a plurality of dendrite output lines connected to the synaptic cells to form a crossbar array (Page 18 Pharargaph [0031] “In this embodiment, the conductive lines W/BL are arranged to include word lines WL1, WL2, WL3, WL4, WL5, WL6, WLX (referred to generically as word lines WL) and bit lines BL1, BL2, BL3, BL4, BL5, BL6, BLY (referred to generically as bit lines BL). The word lines WL and the bit lines BL extend in substantially orthogonal directions….ach of the variable resistive elements R is connected between a corresponding one of the word lines WL and a corresponding one of the bit lines BL such that the cross point resistive network 12 is a cross point resistive array” teaches word lines (dendrite output lines) and bit lines (axon input lines) connected through resistive elements (synaptic cells)). 
and the dendrite lines being configured to receive output data and to supply the output data via one or more respective output lines (Page 52 Paragraph [0052] “the word line control circuitry 18 is configured to generate the word line output onto the word lines WL” teaches word lines  (dendrite lines) receive output). 
 	and a plurality of switches each including an input terminal and one or more output terminals (Page 34 paragraph [0140] “bit line switches (referred to generically as bit line switches BW and specifically as word line switches SB1-SBY) connected between a corresponding one of the bit line controllers 24 and a corresponding one of the bit lines BL” bit line switches (switches) connected to bit line controllers and bit lines (output and input)) 
a given one of the switches being configured to connect its input terminal to one or more input lines and to changeably connect its one or more output terminals to a given one or more of the axon lines (Page 31 paragraph [0114], “Each of the word line switches SW and each of the bit line switches SB is configured to be opened and closed. In this manner, the switch control circuitry 70 is configured to generate a switch control output 72 that is configured to open and close the word line switches SW and the bit line switches SB based on the size of the subarrays selected by the switch control output 72……..The bit line controllers 24 are interconnected by the bit line switches SB to the bit lines BL so that one of the bit line controllers 24 is provided per column of subarrays while the remainder of the bit line controllers 24 per column of subarrays are decoupled by the bit line switches SB” and figure 12 teaches bit line switch interconnected with bit line controller and bit lines (axon lines)),
the switches being configured to selectively connect each of one or more input lines of one or more pre-synaptic neurons to one of the axon lines and to assign, as a synaptic weight, one resistive cell (Pg. 31 [0112] “the resistive memory system 10 that is configured to implement matrix vector product operations and weight update operations in parallel”  and Pg. 31 Para [0115] “the switchable paths W/BS are connected to the conductive lines W/BL so that the plurality of switchable paths W/BS are operable to selectively interconnect one or more groups of the conductive lines W/BL such that one or more sets of the variable resistive elements R provide one or more combined variable conductances” and Fig. 12 teaches as shown in figure SB and SW (corresponding to switches) selectively connect to conductive line BL (corresponding to axon lines) and weight assigned to the cross point (corresponding to resistive cell)). 
Seo et al. doesn’t teach the axon lines being configured to receive input data and to supply the input data to the synaptic cells
However, Lee teaches the axon lines being configured to receive input data and to supply the input data to the synaptic cells (page 16 paragraph [0048] “The first and second post-synaptic neurons 20a and 20b may include first and second primary integrators 21a and 21b whose input terminals are electrically connected to the first and second synapses 30a and 30b through the first and second column lines Ca and Cb, respectively. The first and second post-synaptic neurons 20a and 20b may further include first and second secondary integrators 22a and 22b whose input terminals are electrically connected to output terminals of the first and second primary integrators 21a and 21b, respectively” teaches column lines (axon lines) supply data through input terminal)
Seo et al. and Lee are analogous art because they are directed neuromorphic device include pre-synaptic neuron and post-synaptic neuron to update weight. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, the axon lines being configured to receive input data and to supply the input data to the synaptic cells as taught by Lee to the disclosed invention of Seo et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Synapses of a neuromorphic device may learn diverse data patterns. In a reading mode, synapses that have learned similar data patterns may output similar data signals” and “The first and second post-synaptic neurons 20a and 20b may include first and second primary integrators 21a and 21b whose input terminals are electrically connected to the first and second synapses 30a and 30b through the first and second column lines Ca and Cb, respectively. The first and second post-synaptic neurons 20a and 20b may further include first and second secondary integrators 22a and 22b whose input terminals are electrically connected to output terminals of the first and second primary integrators 21a and 21b, respectively” (Lee, paragraph [0008] and [0048]). 
Regarding claim 2: 
Seo et al. in view of Lee teaches the neuromorphic chip of claim 1. 
 Seo et al. further teaches wherein the resistive devices are capable of holding a variable resistance value (page 17 paragraph [0026] “Page 34 paragraph [0140] “resistive elements where variable resistive units of one or more of the variable resistive elements each provide a variable conductance that represents a corresponding matrix value of the matrix” teaches device store matrix value (resistance value)).
Regarding claim 3: 
Seo et al. in view of Lee the neuromorphic chip of claim 2.
Lee further teaches wherein the resistive devices are capable of recording analog values (Page 9 figure 12 teaches analog value).
Seo et al. and Lee are analogous art because they are directed neuromorphic device include pre-synaptic neuron and post-synaptic neuron to update weight. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein the resistive devices are capable of recording analog values as taught by Lee to the disclosed invention of Seo et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Synapses of a neuromorphic device may learn diverse data patterns. In a reading mode, synapses that have learned similar data patterns may output similar data signals” and “The first and second post-synaptic neurons 20a and 20b may include first and second primary integrators 21a and 21b whose input terminals are electrically connected to the first and second synapses 30a and 30b through the first and second column lines Ca and Cb, respectively. The first and second post-synaptic neurons 20a and 20b may further include first and second secondary integrators 22a and 22b whose input terminals are electrically connected to output terminals of the first and second primary integrators 21a and 21b, respectively” (Lee, paragraph [0008] and [0048]). 
Regarding claim 4: 
Seo et al. in view of Lee teaches The neuromorphic chip of claim 1. 
Lee further teaches wherein the resistive devices include non-volatile memory (Page 19 Paragraph [0077] “a non-volatile memory device, such as a Phase-Change Random Access Memory (PRAM), a Magnetic Random Access Memory (MRAM), a Resistive Random Access Memory (ReRAM), and a NAND flash memory, a memory unit, such as a hard disk drive (HDD) and a Solid State Drive (SSD), and the like” neuromorphic device containing Non-volatile memory).
Seo et al. and Lee are analogous art because they are directed neuromorphic device include pre-synaptic neuron and post-synaptic neuron to update weight. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein the resistive devices include non-volatile memory as taught by Lee to the disclosed invention of Seo et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Synapses of a neuromorphic device may learn diverse data patterns. In a reading mode, synapses that have learned similar data patterns may output similar data signals” and “The first and second post-synaptic neurons 20a and 20b may include first and second primary integrators 21a and 21b whose input terminals are electrically connected to the first and second synapses 30a and 30b through the first and second column lines Ca and Cb, respectively. The first and second post-synaptic neurons 20a and 20b may further include first and second secondary integrators 22a and 22b whose input terminals are electrically connected to output terminals of the first and second primary integrators 21a and 21b, respectively” (Lee, paragraph [0008] and [0048]). 
Regarding claim 5:  
Seo et al. in view of Lee teaches The neuromorphic chip of claim 4.
Lee further teaches wherein the non-volatile memory includes phase change memory or flash memory (page 19 paragraph [0077] “a non-volatile memory device, such as a Phase-Change Random Access Memory (PRAM), a Magnetic Random Access Memory (MRAM), a Resistive Random Access Memory (ReRAM), and a NAND flash memory, a memory unit, such as a hard disk drive (HDD) and a Solid State Drive (SSD), and the like” teaches non-volatile memory include phase change and flash memory).
Seo et al. and Lee are analogous art because they are directed neuromorphic device include pre-synaptic neuron and post-synaptic neuron to update weight. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, the non-volatile memory includes phase change memory or flash memory as taught by Lee to the disclosed invention of Seo et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the analog-to-digital converting unit 970 may convert analog data transmitted from the input unit 960 into digital data” and “The first and second post-synaptic neurons 20a and 20b may include first and second primary integrators 21a and 21b whose input terminals are electrically connected to the first and second synapses 30a and 30b through the first and second column lines Ca and Cb, respectively. The first and second post-synaptic neurons 20a and 20b may further include first and second secondary integrators 22a and 22b whose input terminals are electrically connected to output terminals of the first and second primary integrators 21a and 21b, respectively” (Lee paragraph [0081] and [0048]). 
Regarding claim 6:
Seo et al. in view of Lee teaches the neuromorphic chip of claim 1. 
Seo et al. further teaches wherein the given switch changeably connects its one or more output terminals to the one or more given axon lines (Page 31 paragraph [0114], “Each of the word line switches SW and each of the bit line switches SB is configured to be opened and closed. In this manner, the switch control circuitry 70 is configured to generate a switch control output 72 that is configured to open and close the word line switches SW and the bit line switches SB based on the size of the subarrays selected by the switch control output 72…….The bit line controllers 24 are interconnected by the bit line switches SB to the bit lines BL so that one of the bit line controllers 24 is provided per column of subarrays while the remainder of the bit line controllers 24 per column of subarrays are decoupled by the bit line switches SB” and figure 12 teaches word lines (input line) connected with more than 1 switches and bit lines (output terminals)).
to assign a synaptic weight to a given one or more of the synaptic cells associated with the given one or more axon lines (teaches Page 30 Paragraph [0112] “resistive memory system 10 that is configured to implement matrix vector product operations and weight update operations in parallel. The resistive memory system 10 shown in FIG. 12 includes the cross point resistive network 12, the word line control circuitry 70, the bit line control circuitry 20….. IG. 12 includes switchable paths WS12, WS23, WS34, WS45, WS56, WSX-1X, BS12, BS23, BS34, BS45, BS56, and BSY-1Y (referred to generically as switchable paths W/BS)” and figure 12 teaches update resistive elements (synaptic cell) on the provided word line and bit line (axon line)).
Regarding claim 7:
Seo et al. in view of Lee teaches the neuromorphic chip of claim 6. 
Seo et al. further teaches wherein the given switch changeably connects its input terminal to the given one or more axon lines to supply the input data to the given one or more synaptic cells (page 33 paragraph [0113] “With respect to the bit line control circuitry 20, the bit line switch SB1 is connected between the bit line controller 24-1 and the bit line BL1… The bit line switch SBY is connected between the bit line controller 24-Y and the bit line BLY” and Page Paragraph [0112] “the resistive memory system 10 shown in FIG. 12 includes switchable paths WS12, WS23, WS34, WS45, WS56, WSX-1X, BS12, BS23, BS34, BS45, BS56, and BSY-1Y (referred to generically as switchable paths W/BS)” figure 12 teaches update resistive elements (synaptic cell) by bit line (axon line)).
Regarding claim 8: 
Seo et al. in view of Lee teaches The neuromorphic chip of claim 7. 
Seo et al. further teaches wherein the given one or more axon lines include an adjacent pair of axon lines (Page 33 paragraph [0133] “bit line switches BS can be opened and closed in accordance with a pattern that provides the variable resistive units as the 3×3 subarrays of the variable resistive elements R…….the bit lines BL1, BL2, BL3 would be interconnected while the bit line BL4 would be decoupled from the bit lines BL1, BL2, BL3” and page 31 paragraph [0116] “the switchable paths W/BS allow for optimization of the resistive memory system 10. More specifically, each of the switchable paths W/BS is configured to be opened and closed and is connected between a corresponding pair of the conductive lines W/BL. When one of the switchable paths W/BS is opened, the pair of conductive lines W/BL it is connected to is decoupled, and thus the pair of conductive lines W/BL operates as separate conductive lines W/BL” and  figure 12 teaches bit lines (axon lines) one or more axon lines).
and wherein the given switch changeably connects the input terminal to the adjacent pair of the axon lines (page 33 paragraph [0113] “With respect to the bit line control circuitry 20, the bit line switch SB1 is connected between the bit line controller 24-1 and the bit line BL1… The bit line switch SBY is connected between the bit line controller 24-Y and the bit line BLY” teaches bit line controller (switch) connect bit line switch and bit lines (axon line)). 
 to supply the input data to the given one or more synaptic cells (page 20 paragraph [0048] “As mentioned above, the matrix values of the matrix D are mapped onto the variable resistive units and the variable resistive units in FIG. 1 are individual variable resistive elements R. Accordingly, the matrix values of the matrix D are mapped to the variable conductances of the variable resistive elements RD in all of the columns….each of the bit line controllers 24 have write circuitry….G.sub.ij is a particular variable conductance corresponding to the variable resistive unit at a row position i and a column position j” teaches resistive units (synaptic cell) receive value).
Regarding claim 9:
Seo et al. in view of Lee teaches the neuromorphic chip of claim 1.
 Lee further teaches wherein the one or more pre-synaptic neurons are configured for supplying the input data to the axon lines via the switches (page 16 paragraph [0050] “the first data pattern that has been learned by the first synapse 30a, a first data read signal may be input from the pre-synaptic neuron 10 to the first and second synapses 30a and 30b through the row line R” and figure 1 (pre-synaptic neurons 10) teaches pre-synaptic neuron provide input).
each of the pre-synaptic neurons having an input end and an output end (page 16 paragraph [0050], “To recognize the first data pattern that has been learned by the first synapse 30a, a first data read signal may be input from the pre-synaptic neuron 10 to the first and second synapses 30a and 30b through the row line” and figure 2 teaches pre-synaptic neuron from the row line provide read signal). 
wherein the input terminal of the given switch respectively connects to the output end of a given one of the pre-synaptic neurons to supply the input data to the input terminal of the given switch (page 16 paragraph [0053] “Referring to FIGS. 2 and 3A, in a reading mode, when the first data read signal is input from the pre-synaptic neuron 10 to the first and second synapses 30a and 30b through the row line R in order to read the first data pattern” teaches data receive from the pre-synaptic neurons)
Seo et al. and Lee are analogous art because they are directed neuromorphic device include pre-synaptic neuron and post-synaptic neuron to update weight. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, further comprising one or more pre-synaptic neurons for supplying the input data…. each of the pre-synaptic neurons having an input end and an output end, wherein the input terminal of the given switch respectively connects to the output end of a given one of the pre-synaptic neurons to supply the input data to the input terminal of the given switch as taught by Lee to the disclosed invention of Seo et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Synapses of a neuromorphic device may learn diverse data patterns. In a reading mode, synapses that have learned similar data patterns may output similar data signals” and “The first and second post-synaptic neurons 20a and 20b may include first and second primary integrators 21a and 21b whose input terminals are electrically connected to the first and second synapses 30a and 30b through the first and second column lines Ca and Cb, respectively. The first and second post-synaptic neurons 20a and 20b may further include first and second secondary integrators 22a and 22b whose input terminals are electrically connected to output terminals of the first and second primary integrators 21a and 21b, respectively” (Lee, paragraph [0008] and [0048]). 
Regarding claim 10:
Seo et al. in view of Lee teaches the neuromorphic chip of claim 9. 
Lee further teaches further comprising one or more post-synaptic neurons for receiving the output data from the dendrite lines (Page 16 paragraph [0045] “the post-synaptic neurons 20 may transmit electrical signals to the synapses 30 through the column lines C in the learning mode or the reset mode, and receive electrical signals from the synapses 30 through the column lines C in the reading mode.” and page 16 paragraph [0050] “The first post-synaptic neuron 20a may be fired using the first primary integrator 21a, the first secondary integrator 22a, and the first comparator 25a. In other words, an electrical signal corresponding to the first data pattern may be output from the first post-synaptic neuron 20a” teaches post-synaptic neuron connected through column (dendrite line) and receive data to the post-synaptic neuron).
each of the post-synaptic neurons having an input end and an output end (Page 16 paragraph [0048] “The first and second post-synaptic neurons 20a and 20b
may further include first and second secondary integrators 22a and 22b whose input terminals are electrically connected to output terminals of the first and second primary integrators 21a and 21b, respectively” and Figure 3A teaches post- synaptic neurons receive input and provide output).
wherein the input end of a given one of the post-synaptic neurons connects to a given one of the dendrite lines to receive the output data from the given dendrite line (page 16 paragraph [0047], “first and second column lines Ca and Cb, first and second synapses 30a and 30b, and first and second post-synaptic neurons 20a and 20b” and page 16 paragraph [0046] “a second electrode that is electrically connected to a corresponding one of the post-synaptic neurons 20. The synapses 30 may have multiple resistance levels. The variable resistive device of the synapse 30” and page 16 paragraph [0048] “The first and second post-synaptic neurons 20a and 20b may include first and second primary integrators 21a and 21b whose input terminals are electrically connected to the first and second synapses 30a and 30b through the first and second column lines Ca and Cb” teaches post-synaptic neurons connected to column lines (dendrite lines)).
Seo et al. and Lee are analogous art because they are directed neuromorphic device include pre-synaptic neuron and post-synaptic neuron to update weight. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, further comprising one or more post-synaptic neurons for receiving the output data from the dendrite lines, each of the post-synaptic neurons having an input end and an output end, wherein the input end of a given one of the post-synaptic neurons connects to a given one of the dendrite lines to receive the output data from the given dendrite line as taught by Lee to the disclosed invention of Seo et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Synapses of a neuromorphic device may learn diverse data patterns. In a reading mode, synapses that have learned similar data patterns may output similar data signals” and “The first and second post-synaptic neurons 20a and 20b may include first and second primary integrators 21a and 21b whose input terminals are electrically connected to the first and second synapses 30a and 30b through the first and second column lines Ca and Cb, respectively. The first and second post-synaptic neurons 20a and 20b may further include first and second secondary integrators 22a and 22b whose input terminals are electrically connected to output terminals of the first and second primary integrators 21a and 21b, respectively” (Lee, paragraph [0008] and [0048]). 
Regarding claim 13: 
Seo et al. A neuromorphic system, comprising: a neuromorphic chip comprising: a plurality of synaptic cells including respective resistive devices (Page 17 Paragraph [0026] “This disclosure relates to neuromorphic computational circuitry that includes a resistive memory system with a cross point resistive network” and Page 17 Paragraph [0029] “The resistive memory system 10 includes a cross point resistive network 12. The cross point resistive network 12 includes variable resistive elements R11, R12, R13, R14, R15, R16, R1Y, R21, R22, R23, R24, R25, R26, R2Y, R31, R32, R33, R34, R35, R36, R3Y, R41, R42, R43, R44, R45, R46, R4Y, R51, R52, R53, R54, R55, R56, R5Y, R61, R62, R63, R64, R65, R66, R6Y, RX1, RX2, RX3, RX4, RX5, RX6, RXY (referred to generically as variable resistive elements R) and conductive lines WL1, WL2, WL3, WL4, WL5, WL6, WLX, BL1, BL2, BL3, BL4, BL5, BL6, BLY (referred to generically as conductive lines W/BL)” teaches neuromorphic device include resistive elements (synaptic cells)).
a plurality of axon lines and a plurality of dendrite lines connected to the synaptic cells to form a crossbar array (Page 18 Paragraph [0031] “In this embodiment, the conductive lines W/BL are arranged to include word lines WL1, WL2, WL3, WL4, WL5, WL6, WLX (referred to generically as word lines WL) and bit lines BL1, BL2, BL3, BL4, BL5, BL6, BLY (referred to generically as bit lines BL). The word lines WL and the bit lines BL extend in substantially orthogonal directions….ach of the variable resistive elements R is connected between a corresponding one of the word lines WL and a corresponding one of the bit lines BL such that the cross point resistive network 12 is a cross point resistive array” teaches word lines (dendrite lines) and bit lines (axon lines) connected through resistive elements (synaptic cells)). 
and the dendrite lines being configured to receive output data and to supply the output data via one or more respective output lines (Page 52 Paragraph [0052] “the word line control circuitry 18 is configured to generate the word line output onto the word lines WL” teaches word lines  (dendrite lines) receive output).
and a plurality of switches each including an input terminal and one or more output terminals Page 34 paragraph [0140] “bit line switches (referred to generically as bit line switches BW and specifically as word line switches SB1-SBY) connected between a corresponding one of the bit line controllers 24 and a corresponding one of the bit lines BL” bit line switches (switches) connected to bit line controllers and bit lines (output and input)).
a given one of the switches being configured to connect its input terminal to one or more input lines and to changeably connect its one or more output terminals to a given one or more of the axon lines Page 31 paragraph [0114], “Each of the word line switches SW and each of the bit line switches SB is configured to be opened and closed. In this manner, the switch control circuitry 70 is configured to generate a switch control output 72 that is configured to open and close the word line switches SW and the bit line switches SB based on the size of the subarrays selected by the switch control output 72……..The bit line controllers 24 are interconnected by the bit line switches SB to the bit lines BL so that one of the bit line controllers 24 is provided per column of subarrays while the remainder of the bit line controllers 24 per column of subarrays are decoupled by the bit line switches SB.” And figure 12 teaches bit line switch interconnected with bit line controller and bit lines (axon lines)),
the switches being configured to selectively connect each of one or more input lines of one or more pre-synaptic neurons to one of the axon lines and to assign, as a synaptic weight, one resistive cell (Pg. 31 [0112] “the resistive memory system 10 that is configured to implement matrix vector product operations and weight update operations in parallel”  and Pg. 31 Para [0115] “the switchable paths W/BS are connected to the conductive lines W/BL so that the plurality of switchable paths W/BS are operable to selectively interconnect one or more groups of the conductive lines W/BL such that one or more sets of the variable resistive elements R provide one or more combined variable conductances” and Fig. 12 teaches as shown in figure SB and SW (corresponding to switches) selectively connect to conductive line W/BL (corresponding to axon lines) and weight assigned to the cross point (corresponding to resistive cell)). 
and a hardware processor operatively connected to a computer-readable medium, the processor being operatively coupled to the neuromorphic chip and configured to (Page 9 Paragraph [0067] “The memory system 62 can include one or more memory units 64 configured to store computer executable instructions (CEI). The CEI are executable by the processors 56 and thus allow the neuromorphic computa-tional circuitry NCC to perform the operations described herein using the resultant digital vector output 32” and Figure 1 teaches processor connected to memory to store computer instruction being couple to the neuromorphic).
enable the given switch to changeably connect its input line to the given one or more axon lines according to a requirement of an application being deployed on the neuromorphic system (Page 31 Paragraph [0114] “Each of the word line switches SW and each of the bit line switches SB is configured to be opened and closed. In this manner, the switch control circuitry 70 is configured to generate a switch control output 72 that is configured to open and close the word line switches SW and the bit line switches SB based on the size of the subarrays selected by the switch control output 72. ….. 24 are interconnected by the bit line switches SB to the bit lines BL so that one of the bit line controllers 24 is provided per column of subarrays while the remainder of the bit line controllers 24 per column of subarrays are decoupled by the bit line switches SB” teaches bit line switch (switch) connected to bit line (axon line) and bit line switch (switch) turn on and off).
and perform a learning operation with the input data via the given one or more axon lines (Page 20 paragraph [0049] “Learning takes place through a D update operation. Since the matrix values of the matrix D are represented by the variable conductance of a corresponding one of the variable conductance elements RD…  The D update operation is a write type operation that is performed by generating the word line output and the bit line output” teaches learning operation performed on bit line (axon line)). 
 by expressing a single weight with a preferred number of resistive elements of the synaptic cells (Page 24 Paragraph [0069] “To implement the learning algorithm, the matrix values of the matrix D are mapped into the combined variable conductances of the subsets of the variable resistive elements R of the cross point resistive network. Learning takes place by updating the matrix values of the matrix D and thus by adjusting the variable conductances of the variable resistive units (which in FIG. 1 are provided as individual ones of the variable resistive elements R)” teaches resistive elements of cross point (synaptic cells) updated by the learning algorithms).
Seo et al. doesn’t teach the axon lines being configured to receive input data and to supply the input data to the synaptic cells.
However, Lee teaches the axon lines being configured to receive input data and to supply the input data to the synaptic cells ((page 16 paragraph [0048] “The first and second post-synaptic neurons 20a and 20b may include first and second primary integrators 21a and 21b whose input terminals are electrically connected to the first and second synapses 30a and 30b through the first and second column lines Ca and Cb, respectively. The first and second post-synaptic neurons 20a and 20b may further include first and second secondary integrators 22a and 22b whose input terminals are electrically connected to output terminals of the first and second primary integrators 21a and 21b, respectively” teaches column lines (axon lines) supply data through input terminal).
Seo et al. and Lee are analogous art because they are directed neuromorphic device include pre-synaptic neuron and post-synaptic neuron to update weight. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, the axon lines being configured to receive input data and to supply the input data to the synaptic cells as taught by Lee to the disclosed invention of Seo et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Synapses of a neuromorphic device may learn diverse data patterns. In a reading mode, synapses that have learned similar data patterns may output similar data signals” and “The first and second post-synaptic neurons 20a and 20b may include first and second primary integrators 21a and 21b whose input terminals are electrically connected to the first and second synapses 30a and 30b through the first and second column lines Ca and Cb, respectively. The first and second post-synaptic neurons 20a and 20b may further include first and second secondary integrators 22a and 22b whose input terminals are electrically connected to output terminals of the first and second primary integrators 21a and 21b, respectively” (Lee, paragraph [0008] and [0048]). 
Regarding claim 15: 
Seo et al. in view of Lee teaches the neuromorphic system of claim 13 
Seo et al. further teaches f wherein the processor is further configured to compare the output data to expected output data (Page 35 paragraph [0149] “The resultant bit line controller 24-Y is configured to generate a digital correction value that indicates a current level of the correction bit line current IRY. Note that the digital vector values generated as a result of the resultant bit line current IR3, IR6 are off due to the off state conductance when received by the bit line controllers 24-3, 24-6 respectively” and page 35 paragraph [0150] “ The subtractor 26-3 is configured to subtract the digital correction value from the digital vector value 52-3 and generate a digital vector value equal to difference between the digital vector value from the read circuit of the bit line controller 24-3 and the digital correction value” and Page 9 Paragraph [0067] “The memory system 62 can include one or more memory units 64 configured to store computer executable instructions (CEI). The CEI are executable by the processors 56 and thus allow the neuromorphic computa-tional circuitry NCC to perform the operations described herein using the resultant digital vector output 32” teaches provide difference between digital vector value). 
and output a difference between the output data and the expected output data as an error (Page 35 paragraph [0149] “The resultant bit line controller 24-Y is configured to generate a digital correction value that indicates a current level of the correction bit line current IRY. Note that the digital vector values generated as a result of the resultant bit line current IR3, IR6 are off due to the off state conductance when received by the bit line controllers 24-3, 24-6 respectively” and page 35 paragraph [0150] “The subtractor 26-3 is configured to subtract the digital correction value from the digital vector value 52-3 and generate a digital vector value equal to difference between the digital vector value from the read circuit of the bit line controller 24-3 and the digital correction value” teaches provide difference between digital vector value from the bit line controller. In this model digital vector values as value of expected and output data).  
Regarding claim 16: 
Seo et al. in view of  Lee teaches the neuromorphic system of claim 15.
Seo et al. further teaches wherein the expected output data is obtained from the processor (page 35 paragraph [0150] “The subtractor 26-3 is configured to subtract the digital correction value from the digital vector value 52-3 and generate a digital vector value equal to difference between the digital vector value from the read circuit of the bit line controller 24-3 and the digital correction value” Page 9 Paragraph [0067] “The memory system 62 can include one or more memory units 64 configured to store computer executable instructions (CEI). The CEI are executable by the processors 56 and thus allow the neuromorphic computa-tional circuitry NCC to perform the operations described herein using the resultant digital vector output 32” teaches model digital vector value as expected output data wherein data obtained by processor). 
Regarding claim 17: 
Seo et al. in view of Lee teaches the neuromorphic system of claim 13. 
Lee further teaches further comprising: one or more pre-synaptic neurons for supplying the input data to the axon lines via the switches (page 16 paragraph [0050] “the first data pattern that has been learned by the first synapse 30a, a first data read signal may be input from the pre-synaptic neuron 10 to the first and second synapses 30a and 30b through the row line R” and figure 1 (pre-synaptic neurons 10) teaches pre-synaptic neuron provide input)).
 each of the pre-synaptic neurons having an input end and an output end (page 16 paragraph [0050], “To recognize the first data pattern that has been learned by the first synapse 30a, a first data read signal may be input from the pre-synaptic neuron 10 to the first and second synapses 30a and 30b through the row line” and figure 2 teaches pre-synaptic neuron through the row line provide read signal).
wherein the input terminal of the given switch respectively connects to the output end of a given one of the pre- synaptic neurons to supply the input data to the input terminal of the given switch (page 16 paragraph [0053] “Referring to FIGS. 2 and 3A, in a reading mode, when the first data read signal is input from the pre-synaptic neuron 10 to the first and second synapses 30a and 30b through the row line R in order to read the first data pattern” teaches data receive through pre-synaptic neurons)
 and one or more post-synaptic neurons for receiving the output data from the dendrite lines (Page 16 paragraph [0045] “the post-synaptic neurons 20 may transmit electrical signals to the synapses 30 through the column lines C in the learning mode or the reset mode, and receive electrical signals from the synapses 30 through the column lines C in the reading mode.” and page 16 paragraph [0050] “The first post-synaptic neuron 20a may be fired using the first primary integrator 21a, the first secondary integrator 22a, and the first comparator 25a. In other words, an electrical signal corresponding to the first data pattern may be output from the first post-synaptic neuron 20a” teaches post-synaptic neuron connected through column (dendrite line) and receive data to the post-synaptic neuron).
each of the post-synaptic neurons having an input end and an output end (Page 16 paragraph [0048] “The first and second post-synaptic neurons 20a and 20b
may further include first and second secondary integrators 22a and 22b whose input terminals are electrically connected to output terminals of the first and second primary integrators 21a and 21b, respectively” and Figure 3A teaches post- synaptic neurons receive input and provide output).
wherein the input end of a given one of the post-synaptic neurons connects to a given one of the dendrite lines to receive the output data from the given dendrite line (page 16 paragraph [0047], “first and second column lines Ca and Cb, first and second synapses 30a and 30b, and first and second post-synaptic neurons 20a and 20b” and page 16 paragraph [0046] “a second electrode that is electrically connected to a corresponding one of the post-synaptic neurons 20. The synapses 30 may have multiple resistance levels. The variable resistive device of the synapse 30” and page 16 paragraph [0048] “The first and second post-synaptic neurons 20a and 20b may include first and second primary integrators 21a and 21b whose input terminals are electrically connected to the first and second synapses 30a and 30b through the first and second column lines Ca and Cb” teaches post-synaptic neurons connected to column lines (dendrite lines)).
Seo et al. and Lee are analogous art because they are directed neuromorphic device include pre-synaptic neuron and post-synaptic neuron to update weight. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, further comprising: one or more pre-synaptic neurons for supplying the input data…..each of the pre-synaptic neurons having an input end and an output end, wherein the input terminal of the given switch respectively connects to the output end of a given one of the pre- synaptic neurons to supply the input data to the input terminal of the given switch; and one or more post-synaptic neurons for receiving the output data from the dendrite lines, each of the post-synaptic neurons having an input end and an output end, wherein the input end of a given one of the post-synaptic neurons connects to a given one of the dendrite lines to receive the output data from the given dendrite line as taught by Lee to the disclosed invention of Seo et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Synapses of a neuromorphic device may learn diverse data patterns. In a reading mode, synapses that have learned similar data patterns may output similar data signals
” and “The first and second post-synaptic neurons 20a and 20b may include first and second primary integrators 21a and 21b whose input terminals are electrically connected to the first and second synapses 30a and 30b through the first and second column lines Ca and Cb, respectively. The first and second post-synaptic neurons 20a and 20b may further include first and second secondary integrators 22a and 22b whose input terminals are electrically connected to output terminals of the first and second primary integrators 21a and 21b, respectively” (Lee, paragraph [0008] and [0048]). 
Regarding claim 18:. 
Seo et al. in view of Lee teaches a method for updating synaptic weights in a neuromorphic chip, comprising (Page 19 paragraph [0042] “implementing neuromorphic algorithms to provide machine learning, the matrix values of the matrix D are normalized synapse weights” and page 20 paragraph [0050] “The update D operation is performed utilizing write circuits in the word line controllers 22 of the word line control circuitry 18 and write circuits in the bit line controllers 24 of the bit line control circuitry 20” teaches update synaptic weight in the device).
connecting respective input terminals of a plurality of switches of the neuromorphic chip to input lines of the neuromorphic chip (Page 31 paragraph [0114], “Each of the word line switches SW and each of the bit line switches SB is configured to be opened and closed. In this manner, the switch control circuitry 70 is configured to generate a switch control output 72 that is configured to open and close the word line switches SW and the bit line switches SB based on the size of the subarrays selected by the switch control output 72……..The bit line controllers 24 are interconnected by the bit line switches SB to the bit lines BL so that one of the bit line controllers 24 is provided per column of subarrays while the remainder of the bit line controllers 24 per column of subarrays are decoupled by the bit line switches SB.” And figure 12 teaches bit line switch interconnected with bit line controller and bit lines (axon lines)).
and for a given one of the switches (Page 31 paragraph [0114], “Each of the word line switches SW and each of the bit line switches SB is configured to be opened and closed. In this manner, the switch control circuitry 70 is configured to generate a switch control output 72 that is configured to open and close the word line switches SW and the bit line switches SB based on the size of the subarrays selected by the switch control output 72” teaches multiple bit line switches).
changeably connecting the given switch to a given one or more of a plurality of axon lines of the neuromorphic chip to assign a synaptic weight to a given one or more of a plurality of synaptic cells of the neuromorphic chip (Page 20, Pharagraph [0049]  “Learning takes place through a D update operation. Since the matrix values of the matrix D are represented by the variable conductance of a corresponding one of the variable conductance elements RD, the variable conductances of the variable resistive elements RD need to be set to the conductance state in the set of conductance states that corresponds to the corresponding matrix value of the matrix whenever the matrix D is updated. The D update operation is performed by setting the variable conductance of each of the variable conductance elements RD to the conductance state that corresponds to an updated discrete value for the corresponding matrix value represented by the variable conductance” and page 20 paragraph [0050] “The update D operation is performed utilizing write circuits in the word line controllers 22 of the word line control circuitry 18 and write circuits in the bit line controllers 24 of the bit line control circuitry 20” and page 20 paragraph [0051] “ Accordingly, the peripheral digital computational circuitry 28 is configured to operate the resistive memory system 10 during the D update operation so that each of the variable resistive units (which in FIG. 1 are individual variable resistive elements R) change their variable conductance from a current conductive state prior to the D update operation to the target conductance state that corresponds to the discrete value that each of the matrix values is to be updated to as a result of the update operation. In this manner, the variable conductances of the variable resistive units (which in FIG. 1 are individual variable resistive elements R) can represent the matrix values of the D matrix” and figure 12 teaches update resistive elements (synaptic cell) by bit line (axon line)).
the switches being configured to selectively connect each of one or more input lines of one or more pre-synaptic neurons to one of the axon lines and to assign, as a synaptic weight, one resistive cell (Pg. 31 [0112] “the resistive memory system 10 that is configured to implement matrix vector product operations and weight update operations in parallel”  and Pg. 31 Para [0115] “the switchable paths W/BS are connected to the conductive lines W/BL so that the plurality of switchable paths W/BS are operable to selectively interconnect one or more groups of the conductive lines W/BL such that one or more sets of the variable resistive elements R provide one or more combined variable conductances” and Fig. 12 teaches as shown in figure SB and SW (corresponding to switches) selectively connect to conductive line W/BL (corresponding to axon lines) and weight assigned to the cross point (corresponding to resistive cell)). 
wherein the synaptic cells are connected to the axon lines and a plurality of dendrite lines of the neuromorphic chip to form a crossbar array (Page 18 Pharargaph [0031] “In this embodiment, the conductive lines W/BL are arranged to include word lines WL1, WL2, WL3, WL4, WL5, WL6, WLX (referred to generically as word lines WL) and bit lines BL1, BL2, BL3, BL4, BL5, BL6, BLY (referred to generically as bit lines BL). The word lines WL and the bit lines BL extend in substantially orthogonal directions….ach of the variable resistive elements R is connected between a corresponding one of the word lines WL and a corresponding one of the bit lines BL such that the cross point resistive network 12 is a cross point resistive array” teaches word lines (dendrite lines) and bit lines (axon lines) connected through resistive elements (synaptic cells)). 
Seo et al. does not teach the given one or more axon lines being configured to receive input data from a given one or more of the input lines and to supply the input data to the given one or more synaptic cells. JP820160406US01 (M1871)Page 25 of 27
However, Lee teaches the given one or more axon lines being configured to receive input data from a given one or more of the input lines and to supply the input data to the given one or more synaptic cells JP820160406US01 (M1871)Page 25 of 27(page 16 paragraph [0048] “The first and second post-synaptic neurons 20a and 20b may include first and second primary integrators 21a and 21b whose input terminals are electrically connected to the first and second synapses 30a and 30b through the first and second column lines Ca and Cb, respectively. The first and second post-synaptic neurons 20a and 20b may further include first and second secondary integrators 22a and 22b whose input terminals are electrically connected to output terminals of the first and second primary integrators 21a and 21b, respectively” teaches column lines (axon lines) supply data through input terminal)
Seo et al. and Lee are analogous art because they are directed neuromorphic device include pre-synaptic neuron and post-synaptic neuron to update weight. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, the given one or more axon lines being configured to receive input data from a given one or more of the input lines and to supply the input data to the given one or more synaptic cells as taught by Lee to the disclosed invention of Seo et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Synapses of a neuromorphic device may learn diverse data patterns. In a reading mode, synapses that have learned similar data patterns may output similar data signals” and “The first and second post-synaptic neurons 20a and 20b may include first and second primary integrators 21a and 21b whose input terminals are electrically connected to the first and second synapses 30a and 30b through the first and second column lines Ca and Cb, respectively. The first and second post-synaptic neurons 20a and 20b may further include first and second secondary integrators 22a and 22b whose input terminals are electrically connected to output terminals of the first and second primary integrators 21a and 21b, respectively” (Lee, paragraph [0008] and [0048]). 
Regarding claim 19:
Seo et al. in view of Lee teaches the method of claim 18
Seo et al. further teaches wherein the given switch changeably connects to the given one or more axon lines according to a requirement of an application being deployed on the neuromorphic system (Page 31 Paragraph [0114] “Each of the word line switches SW and each of the bit line switches SB is configured to be opened and closed. In this manner, the switch control circuitry 70 is configured to generate a switch control output 72 that is configured to open and close the word line switches SW and the bit line switches SB based on the size of the subarrays selected by the switch control output 72. ….. 24 are interconnected by the bit line switches SB to the bit lines BL so that one of the bit line controllers 24 is provided per column of subarrays while the remainder of the bit line controllers 24 per column of subarrays are decoupled by the bit line switches SB” teaches bit line switch (switch) connected to bit line (axon line) and bit line switch (switch) turn on and off).
 and further comprising performing a learning operation with the input data via the given one or more axons lines (Page 20 paragraph [0049] “Learning takes place through a D update operation. Since the matrix values of the matrix D are represented by the variable conductance of a corresponding one of the variable conductance elements RD…  The D update operation is a write type operation that is performed by generating the word line output and the bit line output” teaches learning operation performed on bit line (axon line)).
 by expressing the weight with a preferred number of resistive elements of the given one or more synaptic cells (Page 24 Paragraph [0069] “To implement the learning algorithm, the matrix values of the matrix D are mapped into the combined variable conductances of the subsets of the variable resistive elements R of the cross point resistive network. Learning takes place by updating the matrix values of the matrix D and thus by adjusting the variable conductances of the variable resistive units (which in FIG. 1 are provided as individual ones of the variable resistive elements R)” teaches resistive elements of cross point (synaptic cells) updated by the learning algorithms). 
Claim 11  is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2016/0336064 A1) in view of Lee (US 2017/0193358 A1) and Burr et al. “Large-scale neural networks implemented with non-volatile memory as the synaptic weight element: comparative perfoace analysis (accuracy, speed, and power)”. 
Regarding claim 11: 
Seo et al. in view of Lee teaches the neuromorphic chip of claim 10.
Seo et al. in view of Lee doesn’t teach further comprising a subsequent neuron layer configured to regard the post-synaptic neuron as a second pre-synaptic neuron for an input, the subsequent neuron layer being associated with a second plurality of synaptic cells including respective resistive devices between the second pre-synaptic neuron and a second post-synaptic neuron, the second plurality of synaptic cells being connected by the axon lines and the dendrite lines to form a second crossbar array, wherein the subsequent neuron layer receives the output data as second input data.
However, Burr et al. teaches further comprising a subsequent neuron layer configured to regard the post-synaptic neuron as a second pre-synaptic neuron for an input (Page 1 section Introduction “Fig. 2 Neuro-inspired non-Von Neumann computing [1,2], in which neurons activate each other through dense networks of programmable synaptic weights, can be implemented using dense crossbar arrays of nonvolatile memory (NVM) and selector device-pairs” and figure 2  teaches neuron layer P1, P2, ...., Pp(subsequent neuron layer) receive input from neuron layer M1, M2,....,Mm (post-synaptic neuron)).
the subsequent neuron layer being associated with a second plurality of synaptic cells including respective resistive devices between the second pre-synaptic neuron and a second post-synaptic neuron (Page 1 section Introduction Figure 2 “Fig. 2 Neuro-inspired non-Von Neumann computing [1,2], in which neurons activate each other through dense networks of programmable synaptic weights, can be implemented using dense crossbar arrays of nonvolatile memory (NVM) and selector device-pairs” and page 1 figure 3  teaches neuron layer P1, P2, ...., Pp and neuron layer O1, O2, ...., Op connected with crossbar array ).
the second plurality of synaptic cells being connected by the axon lines and the dendrite lines to form a second crossbar array (Page 1 Section Introduction “Fig. 2 Neuro-inspired non-Von Neumann computing [1,2], in which neurons activate each other through dense networks of programmable synaptic weights, can be implemented using dense crossbar arrays of nonvolatile memory (NVM) and selector device-pairs” an figure 3 “In forward evaluation of a multilayer perceptron, each layer’s neurons drive the next layer through weights wij and a nonlinearity f(). Input neurons are driven by input (for instance, pixels from successive MNIST images (cropped to 22×24)); the 10 output neurons classify which digit was presented” and Figure 2 teaches neuron column and raw connected by crossbar array). 
wherein the subsequent neuron layer receives the output data as second input data (Page 1 section Introduction Figure 2 “Fig. 2 Neuro-inspired non-Von Neumann computing [1,2], in which neurons activate each other through dense networks of programmable synaptic weights, can be implemented using dense crossbar arrays of nonvolatile memory (NVM) and selector device-pairs” teaches neuron layer P1, P2, ...., Pp(subsequent neuron layer) receive input from neuron layer M1, M2,....,Mm (post-synaptic neuron)).
Seo et al. and Burr et al. are analogous art because they are directed to device based on neural network synapses and combined different neural network.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, further comprising a subsequent neuron layer configured to regard the post-synaptic neuron as a second pre-synaptic neuron for an input, the subsequent neuron layer being associated with a second plurality of synaptic cells including respective resistive devices between the second pre-synaptic neuron and a second post-synaptic neuron, the second plurality of synaptic cells being connected by the axon lines and the dendrite lines to form a second crossbar array, wherein the subsequent neuron layer receives the output data as second input data as taught by Burr et al. to the disclosed invention of Seo et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “A 3-layer perceptron network can classify previously unseen (‘test’) MNIST handwritten digits with up to ~97% accuracy[4]. Training on a subset of the images sacrifices some generalization accuracy but speeds up training” and “on-chip machine learning (ML) of large-scale artificial neural networks (ANN) using Non-Volatile Memory (NVM)-based synapses, in comparison to conventional GPU-based hardware. We have (almost certainly) overlooked important considerations, such as how data might pass between (and be aggregated amongst) multiple PCM blocks, particularly since these blocks will need to be flexibly combined to form different ANN” (Burr et al. page 3 conclusion).
Claims 12, 14 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2016/0336064 A1) in view of Lee (US 2017/0193358 A1) and further view of Plekniewski (US 9,552,546 B1). 
Regarding claim 12: 
Seo et al. in view of Lee teaches the neuromorphic chip of claim 1. 
Seo et al. in view of does not explicitly teach wherein the switches are embedded into the neuromorphic chip by ASIC or FPGA circuits to streamline manufacturing the neuromorphic chip.
However, Piekniewski teaches wherein the switches are embedded into the neuromorphic chip by ASIC or FPGA circuits to streamline manufacturing the neuromorphic chip(Page 22 column 6 “ As used herein, the terms “integrated circuit”, “chip”, and “IC” are meant to refer to an electronic circuit manufactured by the patterned diffusion of trace elements into the surface of a thin substrate of semiconductor material. By way of non-limiting example, integrated circuits may include field programmable gate arrays (e.g., FPGAs), a programmable logic device (PLD), reconfigurable computer fabrics (RCFs), application-specific integrated circuits (ASICs), and/or other types of integrated circuits” teaches chip include FPGA  or ASIC circuits ).
Seo et al. and Piekniewski are analogous art because they are directed to memristor with all type of processor and integrated circuit.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein the switches are embedded into the neuromorphic chip by ASIC or FPGA circuits to streamline manufacturing the neuromorphic chip as taught by Piekniewski to the disclosed invention of Seo et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following,” generally to artificial neuron networks and more particularly in one exemplary aspect to computerized apparatus and methods for implementing plasticity in spiking neuron networks” and “ the term “memory” includes any type of integrated circuit or other storage device adapted for storing digital data including, without limitation, ROM. PROM, EEPROM, DRAM, Mobile DRAM, SDRAM, DDR/2 SDRAM, EDO/FPMS, RLDRAM, SRAM, “flash” memory (e.g., NAND/NOR), memristor memory, and PSRAM” and (Piekniewski, Page 20 column 2 and page 22 Column 6).
Regarding claim 14: 
Seo et al.  in view of Lee teaches The neuromorphic system of claim 13, 
Seo et al. further teaches the controller for supplying the input data to the given one or more axon lines during the learning operation (Page 20 paragraph [0047] “With respect to the bit line control circuitry 20, the bit line control circuitry 20 includes an integer number Y of bit line controllers (referred to generically as bit line controllers 24 and specifically as bit line controllers 24-1 through 24-Y). Each of the bit line controllers 24 is configured to generate a corresponding one of the bit line voltages VB onto a corresponding one of the bit lines BL, as shown in FIG. 1” and page 20 paragraph [0049] “In this manner, the combined variable conductances of all the variable resistive units (which in FIG. 1 are the variable resistive elements RD) in the entire cross point resistive network 12 are updated in parallel. During the D update operation, the word line output and the bit line output are generated so that the variable conductance of each of the variable resistive elements R1Y, R2Y, R3Y, R4Y, R5Y, R6Y, RXY in the column CY are provided in the minimum conductance state” teaches bit line controller provide bit line (axon line) and update resistive elements). 
 See et al. in view of Lee does not explicitly teach further comprising a database connected to.
However, Piekniewski teaches further comprising a database connected to (Page 28 column 17 “The system 1100 may comprise a nonvolatile storage device 1106. The nonvolatile storage device 1106 may comprise, inter alia, computer readable instructions configured to implement various aspects of spiking neuronal network operation….. The nonvolatile storage 1106 may be used to store state information of the neurons and connections when, for example, saving and/or loading network state snapshot, implementing context switching, saving current network configuration, and/or performing other operations. The current network configuration may include one or more of connection weights, update rules, neuronal states, learning rules, and/or other parameters.” and figure 10A teaches storage device (database)).
Seo et al. and Piekniewski are analogous art because they are directed to memristor with all type of processor and integrated circuit.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, further comprising a database connected to as taught by Piekniewski to the disclosed invention of Seo et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following,” generally to artificial neuron networks and more particularly in one exemplary aspect to computerized apparatus and methods for implementing plasticity in spiking neuron networks” and “ the term “memory” includes any type of integrated circuit or other storage device adapted for storing digital data including, without limitation, ROM. PROM, EEPROM, DRAM, Mobile DRAM, SDRAM, DDR/2 SDRAM, EDO/FPMS, RLDRAM, SRAM, “flash” memory (e.g., NAND/NOR), memristor memory, and PSRAM” and (Piekniewski, Page 20 column 2 and page 22 Column 6).
Regarding claim 20:
	Seo et al. in view of Lee teaches the method of claim 18.
Seo et al. further teaches by the switches to cause the switches to perform (Page 31 paragraph [0114], “Each of the word line switches SW and each of the bit line switches SB is configured to be opened and closed. In this manner, the switch control circuitry 70 is configured to generate a switch control output 72 that is configured to open and close the word line switches SW and the bit line switches SB based on the size of the subarrays selected by the switch control output 72” teaches multiple bit line switches). 
Seo et al. in view of Lee does not explicitly teach a computer program product comprising a computer medium having program instructions embodied therewith, the program instructions executable. 
However, Plekniewski teaches a computer program product comprising a computer medium having program instructions embodied therewith, the program instructions executable (Page 21 column 3 “a non-transitory computer-readable storage apparatus having instructions embodied thereon is disclosed. In one implementation, the instructions are configured to, when executed, implement logic configured to modify at least one plasticity rule in an artificial spiking neuron network” teaches non-transitory computer readable storage).
Seo et al. and Piekniewski are analogous art because they are directed to memristor with all type of processor and integrated circuit.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, a computer program product comprising a computer medium having program instructions embodied therewith, the program instructions executable as taught by Piekniewski to the disclosed invention of Seo et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following,” generally to artificial neuron networks and more particularly in one exemplary aspect to computerized apparatus and methods for implementing plasticity in spiking neuron networks” and “ the term “memory” includes any type of integrated circuit or other storage device adapted for storing digital data including, without limitation, ROM. PROM, EEPROM, DRAM, Mobile DRAM, SDRAM, DDR/2 SDRAM, EDO/FPMS, RLDRAM, SRAM, “flash” memory (e.g., NAND/NOR), memristor memory, and PSRAM” and (Piekniewski, Page 20 column 2 and page 22 Column 6).
Response to Arguments
In response to amendments and arguments, the 35 U.S.C. §112(f) claim interpretation based on claim 13 “controller” and claims 15 “comparing element” have been withdrawn. However, claims 13 and 15 remain under 35 U.S.C. 112(f) claim interpretation because of other language invoking 112(f) in the claims. 
Applicant's arguments filed 01/19/2022 with respect to 35 U.S.C. §112(f) rejection to claims 1, 11, 13 and 18 have been fully considered but they are not persuasive.  Applicant asserts “While the Applicants do not agree that U.S.C. § 112(f) interpretations are required, further description of the terms in question can be found, in more detail, in at least paragraphs [0032]-[0036] of the Specification as filed. This section of the Specification additionally references FIG. 4. It is respectfully submitted that one skilled in the art would understand how to make the recited structures using, e.g., computer hardware and/or software components” (Remarks, Page 9).
Examiner response: The Examiner respectfully disagrees. As indicated in the rejection above, axon lines being configured to receive input data and to supply the input data… (Paragraph [0027], describe the function, but the specification does not describe structure for the “axon line”), dendrite lines being configured to receive input data and to supply the input data… (Paragraph [0027], describe the function, but the specification does not describe structure for the “dendrite line”), subsequent neuron layer configured to regard the post-synaptic neuron as a second pre-synaptic neuron…( Paragraph [0032], describe the function, but the specification does not describe structure for the “subsequent neuron layer”). Paragraph [0032]-[0036] and Fig.4 do not provide sufficient description. As shown in Fig.4 shown crossbar but doesn’t provide details of structure and specification paragraph [0032]-[0036] does provide functionality of each term but doesn’t provide details of structure. 
In response to amendments and arguments, the 35 U.S.C. §112(f) claim interpretation based on claim 13 “controller” and claims 15 “comparing element” have been withdrawn. However, claims 13 and 15 remain rejected under 35 U.S.C. 112(a), see next section. 
Applicant's arguments filed 01/19/2022 with respect to 35 U.S.C. §112(a) rejection to claims 1, 11, 13 and 18 have been fully considered but they are not persuasive.  Applicant asserts “In asserting the rejection of claim 1 under 35 U.S.C. § 112(a), the Examiner contends that the claim features reciting "axon lines" and "dendrite lines" are not described sufficiently in the Specification as filed. Applicant respectfully disagrees. 
It is respectfully asserted that axon lines and dendrite lines are terms very well known to those of ordinary skill in the neural network arts, and as such, a full explanation of the same is not required to be explicitly stated in the Specification as filed. For the convenience of the Examiner an explanatory document for a variety of neural network and neuromorphic chip components can be found at the following link: https://www.freecodecamp org/news/deep-learning-neural-networks- explained-in-plain-english/. 
As shown in the link, axon lines and dendrite lines are known in the art, and are themselves terms of art describing particular components neural network and neuromorphic chip components, and thus should not be considered as lacking in the written description of the Specification as filed. 
Applicant respectfully submits that the Office has, by only providing mere conclusory statements, failed to satisfy its burden to articulate a prima facie case. Without adequate notice of the basis of this rejection, the burden to rebut this rejection with evidence and/or argument has not yet shifted to Applicant” (Remarks, Page 10).
Examiner response: The Examiner respectfully disagrees. As indicated in the rejection above, axon lines being configured to receive input data and to supply the input data… (Paragraph [0027], describe the function, but the specification does not describe structure for the “axon line”) and dendrite lines being configured to receive input data and to supply the input data… (Paragraph [0027], describe the function, but the specification does not describe structure for the “dendrite line”). In the link provided by Applicant, it is provided that: “This is because neurons function by receiving and sending signals. More specifically, the neuron’s dendrites receive signals and pass along those signals through the axon. The dendrites of one neuron are connected to the axon of another neuron. These connections are called synapses, which is a concept that has been generalized to the field of deep learning”. The explanation above merely provides discussion of what axons and dendrites do in a biological neuron setting. However, it does not provide any description of structure for “axon lines and dendrite lines” of a neuromorphic chip. The recitation of “axon lines and dendrite lines” are generic placeholders because they are non-structural term having no specific structural meaning. Without description in the Specification, it would not be clear to one of ordinary skill in the art what the structure for the claimed “axon lines and dendrite lines” is. It is not clear if these “lines”, in a neuromorphic setting, are implemented by hardware such as circuitry or software.
 In response to amendments and arguments, the 35 U.S.C. §112(f) claim interpretation based on claim 13 “controller” and claims 15 “comparing element” have been withdrawn. However, claims 13 and 15 remain rejected under 35 U.S.C. 112(b), see next section.
Applicant's arguments filed 01/19/2022 with respect to 35 U.S.C. §112(b) rejection to claims 1, 11, 13 and 18 have been fully considered but they are not persuasive.  Applicant asserts “In asserting the rejection of claim 1 under 35 U.S.C. § 112(b), the Examiner contends that the claim features reciting "axon lines" and "dendrite lines" are not described sufficiently in the Specification as filed, and are thus indefinite. Applicant respectfully disagrees. 
As stated above with regard to the rejection under 35 U.S.C. §112(a), it is respectfully asserted that axon lines and dendrite lines are terms very well known to those of ordinary skill in the neural network arts, and as such, a full explanation of the same is not required to be explicitly stated in the Specification as filed. For the convenience of the Examiner an explanatory document for a variety of neural network and neuromorphic chip components can be found at the following link: https ://www. freecodecamp. org/news/deep-learning-neural-networks-explained-in-plain-english/. 
As shown in the link, axon lines and dendrite lines are known in the art, and are themselves terms of art describing particular components neural networks and neuromorphic chip components, and thus should not be considered indefinite under 35 U.S.C. §112(b)” (Remarks, Page 12).
Examiner response: The Examiner respectfully disagrees. As indicated in the rejection above, axon lines being configured to receive input data and to supply the input data… (Paragraph [0027], describe the function, but the specification does not describe structure for the “axon line”) and dendrite lines being configured to receive input data and to supply the input data… (Paragraph [0027], describe the function, but the specification does not describe structure for the “dendrite line”). In the link provided by Applicant, it is provided that: “This is because neurons function by receiving and sending signals. More specifically, the neuron’s dendrites receive signals and pass along those signals through the axon. The dendrites of one neuron are connected to the axon of another neuron. These connections are called synapses, which is a concept that has been generalized to the field of deep learning”. The explanation above merely provides discussion of what axons and dendrites do in a biological neuron setting. However, it does not provide any description of structure for “axon lines and dendrite lines” of a neuromorphic chip. The recitation of “axon lines and dendrite lines” are generic placeholders because they are non-structural term having no specific structural meaning. Without description in the Specification, it would not be clear to one of ordinary skill in the art what the structure for the claimed “axon lines and dendrite lines” is. It is not clear if these “lines”, in a neuromorphic setting, are implemented by hardware such as circuitry or software.
Applicant's arguments filed 01/19/2022 with respect to 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. Regarding Claims 1, 13 and 18, Applicant asserts “However, it is respectfully asserted that there is no discussion in Seo regarding at least changeably connect its one or more output terminals to a given one or more of the axon lines, as essentially recited in claims 1, 13, and 18” (remarks Pg. 17) and “Accordingly, Applicant respectfully submits that Seo and/or Lee, taken singly or in any combination, fails to disclose or suggest at least "a plurality of switches each including an input terminal and one or more output terminals, a given one of the switches being configured to connect its input terminal to one or more input lines and to changeably connect its one or more output terminals to a given one or more of the axon lines, the switches being configured to selectively connect each of one or more input lines of one or more pre-synaptic neurons to one of the axon lines and to assign, as a synaptic weight, one resistive cell", as essentially recited in independent claims 1, 13, and 18 at least due to the reasons set forth above” (remarks Pg. 18).
Examiner response: Seo et al.  teaches and a plurality of switches each including an input terminal and one or more output terminals (Page 34 paragraph [0140] “bit line switches (referred to generically as bit line switches BW and specifically as word line switches SB1-SBY) connected between a corresponding one of the bit line controllers 24 and a corresponding one of the bit lines BL” bit line switches (switches) connected to bit line controllers and bit lines (output and input)), a given one of the switches being configured to connect its input terminal to one or more input lines and to changeably connect its one or more output terminals to a given one or more of the axon lines (Page 31 paragraph [0114], “Each of the word line switches SW and each of the bit line switches SB is configured to be opened and closed. In this manner, the switch control circuitry 70 is configured to generate a switch control output 72 that is configured to open and close the word line switches SW and the bit line switches SB based on the size of the subarrays selected by the switch control output 72……..The bit line controllers 24 are interconnected by the bit line switches SB to the bit lines BL so that one of the bit line controllers 24 is provided per column of subarrays while the remainder of the bit line controllers 24 per column of subarrays are decoupled by the bit line switches SB” and figure 12 teaches bit line switch interconnected with bit line controller and bit lines (axon lines)), the switches being configured to selectively connect each of one or more input lines of one or more pre-synaptic neurons to one of the axon lines and to assign, as a synaptic weight, one resistive cell (Pg. 31 [0112] “the resistive memory system 10 that is configured to implement matrix vector product operations and weight update operations in parallel”  and Pg. 31 Para [0115] “the switchable paths W/BS are connected to the conductive lines W/BL so that the plurality of switchable paths W/BS are operable to selectively interconnect one or more groups of the conductive lines W/BL such that one or more sets of the variable resistive elements R provide one or more combined variable conductances” and Fig. 12 teaches as shown in figure SB and SW (corresponding to switches) selectively connect to conductive line BL (corresponding to axon lines) and weight assigned to the cross point (corresponding to resistive cell)).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOKESHA G PATEL/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125